Citation Nr: 1115333	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for coronary artery disease, as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington D.C. to obtain an addendum to the November 2009 VA examination to determine whether the Veteran's coronary artery disease was aggravated by his service-connected PTSD.  As this action was completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran submitted a statement, dated January 2011, without a waiver of consideration of the evidence by the RO.  However, while it is unclear whether the Veteran is suggesting that hypertension (a nonservice connected disability) is a secondary cause of his coronary artery disease, the Board finds no reason to seek a waiver of consideration of this evidence by the RO or to remand the matter for RO consideration of the evidence.  38 U.S.C.A. § 20.1304 (2010).


FINDING OF FACT

The Veteran's coronary artery disease was not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, as secondary to service-connected PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disease, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, has been amended.  The intended effect of this amendment is to conform VA regulations to the Allen decision.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been complying with Allen since 1995, the regulatory amendment effects no new liberalization or restriction in this appeal.

Service treatment reports are absent for any complaint of, or treatment for, any heart condition.  In a separation report of medical examination in September 1963, the Veteran had normal clinical evaluations of his heart, including thrust, size, rhythm, and sounds.  Indeed, an X-ray view of the Veteran's chest revealed that except for the presence of azygos lobe in the right apex of the lungs, his lungs and heart were normal.  In an associated report of medical history, the Veteran indicated that he did not then have, nor has ever had pain or pressure in the chest, or palpation or pounding heart.

These service treatment records, as a whole, are strong evidence against the Veteran's claim as they tend to show that the Veteran did not have a heart disability in service.  The complete absence of any mention of any of the claimed disability during service weighs against a grant of service connection on a direct basis.

The record reflects that the Veteran was diagnosed with coronary artery disease in 2003.  This diagnosis came approximately four decades after separation from service, weighing heavily against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

The evidence does not show, nor has the Veteran ever alleged, that his coronary artery disease was incurred during active military service.  Instead, the Veteran contends that service connection is warranted for his coronary artery disease because it is related to his service-connected PTSD.  The Veteran asserts that self-medicating his PTSD, this long-term abuse of alcohol proximately caused his heart condition.  Parenthetically, the Board notes that the Veteran was diagnosed with PTSD in 2000 and coronary artery disease in 2003.

In November 2003, the Veteran's treating physician, Dr. "A.T.," submitted a letter regarding the Veteran's coronary artery disease.  Dr. A.T. indicated that he reviewed the Veteran's records and noted that the Veteran self-medicated his PTSD with alcohol.  He concluded that "there is a link between the alcohol and the heart disease, as the alcohol effects in particular, increasing blood pressure and increased risk of atherosclerosis."

This letter is marginally in favor of the Veteran's claim for service connection for coronary artery disease as it suggests that the Veteran's consumption of alcohol, which was used to self-medicate his PTSD, is "linked" to his coronary artery disease.

In May 2004, the Veteran underwent a VA examination of his heart.  In the examination report, it was noted that the Veteran had a history of substance abuse from the time in the military until approximately 1976.  During that time period, the examiner noted that the Veteran was drinking about a 12-pack of alcohol per day.  Since that time, the Veteran reported that he has had no alcohol and had given a family history of alcohol abuse.

The examiner opined that it was "not at least as likely as not that the Veteran's coronary artery disease is secondary to his [PTSD] as this is not a well established cause of coronary artery disease."  In his rationale of his opinion, the examiner explained that the Veteran previously self-treated his PTSD with alcohol consumption in the remote paste.  He indicated that the alcohol consumption ceased more than 20 years prior to the initial diagnosis of coronary artery disease and alcoholism by itself is not directly linked to coronary artery disease.

This medical opinion weighs against the Veteran's claim as it does not establish that his coronary artery disease is proximately due to or caused by his service-connected PTSD.

In October 2004, Dr. A.T. submitted another letter regarding the etiology of the Veteran's coronary artery disease.  In his letter, Dr. A.T. indicated that the Veteran has significant coronary artery disease, which is likely due to hypertension, hyperlipidemia, and a history of tobacco abuse.  However, Dr. A.T. also noted that the Veteran does have PTSD, which led to his tobacco and alcohol use as a result of his military service.  Dr. A.T. indicated that both tobacco and alcohol use are significant risk factors for heart disease both directly and in increasing the incidents of hypertension and hyperlipidemia.  As such, Dr. A.T. concluded that "there would be a plausible connection between his [PTSD] and the development of significant risk factors for heart disease, which subsequently did lead to significant coronary artery disease."

Another of the Veteran's treating physicians, Dr. "J.L.," provided a letter addressing the Veteran's claim.  In his letter, Dr. J.L. concurred with the opinion of Dr. A.T. and stated that "PTSD is certainly a co-contributing factor to his cardiovascular disease, and possibly exacerbate[s] and make[s] it more difficult to control his hypertension, hyperlipidemia, and metabolic system."  Dr. J.L. concluded that "it is at least a 50 [percent] probability of a significant player in [the Veteran's] cardiovascular disease."

In March 2008, the Board remanded this matter to obtain a VA examination of the Veteran's heart to address the issue of whether the Veteran's service-connected PTSD aggravated his coronary artery disease.  During an examination conducted in November 2009, the examiner indicated his review of the claims file, including the opinions from the Veteran's treating cardiologists, Dr. A.T. and Dr. J.L.  Ultimately, the examiner concluded that "it is less likely than not that there is an association between [the Veteran's] PTSD and coronary artery disease."  The examiner noted that the Veteran had long-standing hyperlipidemia, obesity, hypertension, and cigarette use as the logical causes of his coronary artery disease.  He explained that there is no definitive evidence in the literature demonstrating a causal relationship between PTSD and coronary artery disease.  The examiner indicated that in spite of the opinions of cardiologists, Dr. A.T. and Dr. J.L., he did not think there was evidence tying coronary artery disease to alcoholism.

In an April 2010 addendum to the November 2009 examination report, which was obtained subsequent to another Board remand in March 2010, the same examiner form the November 2009 examination opined that "it is less likely than not that there is an aggravation between [the Veteran's] PTSD and coronary artery disease."

The record contains numerous medical opinions which address whether the Veteran's coronary artery disease is related to his service-connected PTSD.  Dr. A.T. and Dr. J.L's letters from November 2003, October 2004, and March 2005 are favorable to the Veteran's claim and the VA examinations from May 2004 and December 2009 are unfavorable.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board has taken into consideration all of the medical opinions of record regarding the etiology of the Veteran's coronary artery disease and finds that the opinions provided by the VA examiners to be more probative than the opinions of the Veteran's private physicians, Dr. A.T. and Dr. J.L.

While the Board notes that Drs. A.T. and J.L. are cardiologists who have treated the Veteran, the Board finds their opinions inadequate for rating purposes.  Specifically, Dr. A.T.'s November 2003 statement made no indication that there was a link between the Veteran's PTSD and coronary artery disease.  He merely noted that there was a link between the Veteran's consumption of alcohol and his heart disease.

Significantly, the Board notes that service connection is not in effect for alcoholism, either on a direct basis or as secondary to his service-connected PTSD.

Dr. A.T.'s October 2004 statement, while appearing favorable to the Veteran's claim, is also of low probative value.  First, Dr. A.T. indicated that the Veteran had significant coronary artery disease, which is likely due to hypertension, hyperlipidemia, and a history of tobacco abuse.  While Dr. A.T. noted that both tobacco and alcohol use are significant risk factors for heart disease, and stated that there was a plausible connection between the Veteran's PTSD and the development of significant risk factors, Dr. A.T., in fact, did not indicate that the Veteran's PTSD caused his coronary artery disease.  Indeed, Dr. A.T. merely indicated a connection between the risk factors for heart disease (tobacco and alcohol use) and the Veteran's PTSD.

Dr. J.L.'s March 2005 statement regarding the Veteran's coronary artery disease is similarly inadequate.  While Dr. J.L. indicated that the Veteran's PTSD is a "co-contributing factor to his cardiovascular disease," the opinion does not establish that the Veteran's coronary artery disease was caused or aggravated by his PTSD or was proximately due to his PTSD.  Indeed, Dr. J.L.'s opinion reflects that the Veteran's PTSD is merely a "factor" among which caused the Veteran's coronary artery disease.  Even if the Board were to assume that the PTSD is a "significant player in [the Veteran's] cardiovascular disease," as Dr. J.L. suggested, it does not establish the requisite causal connection between PTSD and coronary artery disease.

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  he isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3) (2010).

In this regard, the critical question in this case is whether the Veteran's PTSD is as least as likely as not (50% or greater) to have caused or aggravated the Veteran's alcoholism.  This does not end this the issue.  The Veteran must then show that his alcoholism is as least as likely as not (50% or greater) to have caused or aggravated his cardiovascular disease.

In contrast, while Drs. A.T. and J.L. are the Veteran's treating physicians, the basis of the VA examiners' opinions covered a much broader scope with the Veteran's entire medical history in consideration, as the November 2009 examiner indicated his review of the claims file, including the Veteran's previous visits to the compensation clinic, as well as Drs. A.T. and J.L.'s opinions.  

Therefore, the VA examiners have had access to a more comprehensive, documented history of the Veteran's medical treatment in-service and post-service.  The private physicians, ostensibly, only had access to their records of treatment of the Veteran's coronary artery disease.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the opinions of VA examiners to be more probative.

Beyond the above, the Board must note that it has had the opportunity to review the Veteran's treatment records in detail.  During the Veteran's treatment he makes extensive reference to factors that have caused his problems, unfortunately, these factors (for the most part) have almost nothing to do with the Veteran's military service, totally undermining the medical evidence that supports his claim.  The Veteran has suffered from numerous post-service stressors.  The factual evidence in this case in the form of numerous treatment records regarding the Veteran in the form of his many statements to health care providers regarding the causes of his stressors and his overall problems (including obesity) are found to provide particularly negative evidence against this claim, undermining even the determination that he has PTSD based on stressors in service (as opposed to extensive post-service stressors which are clearly indicated in the record).  Simply stated, the medical opinion evidence in support of the Veteran's claim is not consistent with the statements the Veteran provides to health care providers regarding etiology of his problems.  The post-service treatment records are found to provide highly probative evidence against this claim. 

The Board notes the lay statements provided by the Veteran contending that his alcohol use to self-medicate his service-connected PTSD is related to his coronary artery disease.  Laypersons, such as the Veteran, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Parenthetically, the Board notes that the Veteran is a doctor of psychology, not a medical doctor, as evidenced by his March 2010 statement.  However, the Board does not find that this training rises to the level of requisite medical expertise to determine the etiology of the Veteran's his own coronary artery disease and its relationship to his service-connected PTSD, limiting the probative value of his medial determination. 

In this regard, the Veteran's contentions regarding a relationship between his claimed disability and his service-connected PTSD are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  As discussed above, the Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of the claimed disability and are entitled to low probative value.

The Board has not ignored the Veteran's medical qualifications, it is simply finding that his medical opinion regarding the etiology of his own problem is entitled to low probative weight.  The Veteran's opinions are clearly outweighed by those of the May 2004 and November 2009 VA examiners and the post-service treatment records. 

Based on the above, the preponderance of the evidence of record is against a grant of service connection for coronary artery disease, as secondary to service-connected PTSD, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2004, March 2006, and April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


